COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ERIC ADRIAN GONZALEZ,                           §
                                                                 No. 08-17-00169-CR
               Appellant,                         §
                                                                    Appeal from the
  v.                                              §
                                                                  112th District Court
  THE STATE OF TEXAS,                             §
                                                                of Pecos County, Texas
               Appellee.                          §
                                                                 (TC#P-3634-112-CR)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect twelve years’ incarceration and a fine of one thousand

dollars. We therefore affirm the judgment of the trial court as reformed, in accordance with the

opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.